Title: To Thomas Jefferson from Thomas Mann Randolph, [ca. 19 April 1800]
From: Randolph, Thomas Mann
To: Jefferson, Thomas



Th: M. Randolph TO Th: Jefferson
 [ca. 19 Apr. 1800]

Your letter by Cristopher reached me on the 15’th.—those of 7. & 9. March I had before found in Charlottesville whither they had gone by negligence at the Milton office. James Ross did not come to Court: Kitt failed in his material witness who happened to be gone on a journey: the suit was continued: this gives an opportunity to awaken D. Ross’s prudence or rather to rescue his reason from Anger & Pride: P. Carr who has great weight with him, has undertaken to write on the subject and Co’lo. Morris of Louisa will cooperate. The young man his son will be punished smartly by the forfeiture of his recognisance to amount of 2000$. which will inevitably be recovered of him and perhaps the Father will let him bear that himself tho’ he would have taken off the whole & have reestablished him if he had been completely ruined, the inevitable termination of the affair if pursued. He is an incorrigible Drunkard & blackguard.
Lillie goes on with great spirit and complete quiet at Mont’o.: he is so good tempered that he can get twice as much done without the smallest discontent as some with the hardest driving possible. He will  be in time with every thing: which few can hope in his neighbourhood. Milton draws him off less every day: it never did seriously. The Wheat is fine beyond my belief till I saw it myself: I feared it had been too late sown. The fruit of every kind is safe at Mont’o. tho’ much destroyed in the Country around by the frosts of 16. 17. 18. Ap. they killed the clover & locust leaves even, here. Your flock of sheep on Mont’o. is thriving & has increased as much in proportion as any in the Country: it has been an uncommonly favorable season every where for them.
Richardson is lathing your own apartment when he is not dressing and galanting: he made a great parade in preparing tools for the Canal and we fitted him up completely without one moments delay but I can see nothing done worth mentioning. Ursula is very near her last: tho’ her case some time since has declared itself desperate I got Bache to visit her upon your desire to have some theory of so extraordinary a fact as has occurred in that family. All her symptoms are the same with her husband & son; but the Dropsy is general in her tho’the Hydrothorax is as manifest and as violent as in either of them. I think I have allways understood that in robust, bulky, middle aged bodies living in a pure & wholsome air, upon strong & plentiful diet with moderate labor; a complete destruction of the tone of the system produces dropsy, when in opposite situations & habits, pulmonary consumption, or atrophy without it, or the bilious declines so common in the low country of Virginia take place. The poisons of the Buckingham Negroe conjuror appear to have a power of unstringing the whole system beyond recovery in a short time; of destroying the elasticity or rather the Vital Virtue of muscular fibre & nervous thread in a few weeks or days as completely in a healthy African slave as the abuse of natural gratifications for years in the luxurious rich, or quantities of Ardent Spirit in those who are just above labor. The instances of death (with the symptoms of your Negroe family), among the latter, are numerous in this part of the Country within my knowledge: among the former two immediately in our neighbourhood: R.J. of Charlottesville in 96 & G.G. of the neighbourhood the same year. The poisons of the Conjurer have the most astonishing effect in producing melancholy & despair—perhaps greatly operative in the catastrophe.
Martha incloses to you the specimens of sheeting you desired: 1. your Flanders sheeting. 2. Irish, of a quality next preferable, in her opinion.
with most sincere affection

Th: M. Randolph

 